Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 19, 2016

The Court of Appeals hereby passes the following order:

A16D0252. TOREY FOWLER v. THE STATE.

       On July 12, 2012, the trial court revoked Torey Fowler’s probation. More than
three years later, on January 28, 2016, Fowler filed this application for discretionary
appeal. We lack jurisdiction because the application is untimely.
       An application for discretionary review must be filed within 30 days of the
order to be appealed. OCGA § 5-6-35 (d). The filing deadline is jurisdictional, and
this Court is unable to accept an untimely application. See Crosson v. Conway, 291
Ga. 220 (1) (728 SE2d 617) (2012). While this Court is authorized to grant an
extension of time for the filing of an application for discretionary appeal, requests for
extensions must be filed “on or before the due date of the discretionary application.”
Court of Appeals Rule 31 (g). Otherwise, we lack the authority to grant the request.
See Gable v. State, 290 Ga. 81, 85 (2) (a) (720 SE2d 170) (2011); OCGA § 5-6-39
(d).
       As Fowler acknowledges, his application is untimely because he filed it more
than 30 days after entry of the revocation order. See OCGA § 5-6- 35 (d). Because
Fowler did not request an extension before the original due date, we cannot excuse
his noncompliance with the 30-day deadline.
See Gable, supra; OCGA § 5-6-39 (d). Accordingly, the application is hereby
DISMISSED for lack of jurisdiction.


                                      Court of Appeals of the State of Georgia
                                                                           02/19/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.